
	
		II
		Calendar No. 224
		112th CONGRESS
		1st Session
		H. R. 2930
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 7, 2011
			Received; read the first time
		
		
			November 8, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the securities laws to provide for
		  registration exemptions for certain crowdfunded securities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Entrepreneur Access to Capital
			 Act.
		2.Crowdfunding
			 exemption
			(a)Securities Act
			 of 1933Section 4 of the
			 Securities Act of 1933 (15 U.S.C. 77d) is amended by adding
			 at the end the following:
				
					(6)transactions involving the offer or sale of
				securities by an issuer, provided that—
						(A)the aggregate amount sold within the
				previous 12-month period in reliance upon this exemption is—
							(i)$1,000,000, as such amount is adjusted by
				the Commission to reflect the annual change in the Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics, or less; or
							(ii)if the issuer provides potential investors
				with audited financial statements, $2,000,000, as such amount is adjusted by
				the Commission to reflect the annual change in the Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics, or less;
							(B)the aggregate amount sold to any investor
				in reliance on this exemption within the previous 12-month period does not
				exceed the lesser of—
							(i)$10,000, as such amount is adjusted by the
				Commission to reflect the annual change in the Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics; and
							(ii)10 percent of such investor’s annual
				income;
							(C)in the case of a
				transaction involving an intermediary between the issuer and the investor, such
				intermediary complies with the requirements under section 4A(a); and
						(D)in the case of a
				transaction not involving an intermediary between the issuer and the investor,
				the issuer complies with the requirements under section
				4A(b).
						.
			(b)Requirements to
			 qualify for crowdfunding exemptionThe Securities Act of 1933 is
			 amended by inserting after section 4 the following:
				
					4A.Requirements
				with respect to certain small transactions
						(a)Requirements on
				intermediariesFor purposes
				of section 4(6), a person acting as an intermediary in a transaction involving
				the offer or sale of securities shall comply with the requirements of this
				subsection if the intermediary—
							(1)warns investors, including on the
				intermediary’s website used for the offer and sale of such securities, of the
				speculative nature generally applicable to investments in startups, emerging
				businesses, and small issuers, including risks in the secondary market related
				to illiquidity;
							(2)warns investors
				that they are subject to the restriction on sales requirement described under
				subsection (e);
							(3)takes reasonable
				measures to reduce the risk of fraud with respect to such transaction;
							(4)provides the Commission with the
				intermediary’s physical address, website address, and the names of the
				intermediary and employees of the intermediary, and keep such information
				up-to-date;
							(5)provides the Commission with continuous
				investor-level access to the intermediary’s website;
							(6)requires each
				potential investor to answer questions demonstrating—
								(A)an understanding of the level of risk
				generally applicable to investments in startups, emerging businesses, and small
				issuers;
								(B)an understanding of the risk of
				illiquidity; and
								(C)such other areas as the Commission may
				determine appropriate by rule or regulation;
								(7)requires the issuer to state a target
				offering amount and a deadline to reach the target offering amount and ensure
				the third party custodian described under paragraph (10) withholds offering
				proceeds until aggregate capital raised from investors other than the issuer is
				no less than 60 percent of the target offering amount;
							(8)carries out a background check on the
				issuer’s principals;
							(9)provides the Commission and potential
				investors with notice of the offering, not later than the first day securities
				are offered to potential investors, including—
								(A)the issuer’s name,
				legal status, physical address, and website address;
								(B)the names of the
				issuer’s principals;
								(C)the stated purpose and intended use of the
				proceeds of the offering sought by the issuer; and
								(D)the target offering amount and the deadline
				to reach the target offering amount;
								(10)outsources cash-management functions to a
				qualified third party custodian, such as a broker or dealer registered under
				section 15(b)(1) of the Securities Exchange Act of 1934 or an insured
				depository institution;
							(11)maintains such
				books and records as the Commission determines appropriate;
							(12)makes available
				on the intermediary’s website a method of communication that permits the issuer
				and investors to communicate with one another;
							(13)provides the Commission with a notice upon
				completion of the offering, which shall include the aggregate offering amount
				and the number of purchasers; and
							(14)does not offer
				investment advice.
							(b)Requirements on
				issuers if no intermediaryFor purposes of section 4(6), an issuer who
				offers or sells securities without an intermediary shall comply with the
				requirements of this subsection if the issuer—
							(1)warns investors,
				including on the issuer’s website, of the speculative nature generally
				applicable to investments in startups, emerging businesses, and small issuers,
				including risks in the secondary market related to illiquidity;
							(2)warns investors
				that they are subject to the restriction on sales requirement described under
				subsection (e);
							(3)takes reasonable
				measures to reduce the risk of fraud with respect to such transaction;
							(4)provides the
				Commission with the issuer’s physical address, website address, and the names
				of the principals and employees of the issuers, and keeps such information
				up-to-date;
							(5)provides the
				Commission with continuous investor-level access to the issuer’s
				website;
							(6)requires each
				potential investor to answer questions demonstrating—
								(A)an understanding of the level of risk
				generally applicable to investments in startups, emerging businesses, and small
				issuers;
								(B)an understanding of the risk of
				illiquidity; and
								(C)such other areas as the Commission may
				determine appropriate by rule or regulation;
								(7)states a target offering amount and ensures
				that the third party custodian described under paragraph (9) withholds offering
				proceeds until the aggregate capital raised from investors other than the
				issuer is no less than 60 percent of the target offering amount;
							(8)provides the Commission with notice of the
				offering, not later than the first day securities are offered to potential
				investors, including—
								(A)the stated purpose and intended use of the
				proceeds of the offering sought by the issuer; and
								(B)the target offering amount and the deadline
				to reach the target offering amount;
								(9)outsources cash-management functions to a
				qualified third party custodian, such as a broker or dealer registered under
				section 15(b)(1) of the Securities Exchange Act of 1934 or an insured
				depository institution;
							(10)maintains such
				books and records as the Commission determines appropriate;
							(11)makes available
				on the issuer’s website a method of communication that permits the issuer and
				investors to communicate with one another;
							(12)does not offer
				investment advice;
							(13)provides the Commission with a notice upon
				completion of the offering, which shall include the aggregate offering amount
				and the number of purchasers; and
							(14)discloses to
				potential investors, on the issuer’s website, that the issuer has an interest
				in the issuance.
							(c)Verification of
				incomeFor purposes of
				section 4(6), an issuer or intermediary may rely on certifications as to annual
				income provided by the person to whom the securities are sold to verify the
				investor’s income.
						(d)Information
				Available to StatesThe
				Commission shall make the notices described under subsections (a)(9), (a)(13),
				(b)(8), and (b)(13) and the information described under subsections (a)(4) and
				(b)(4) available to the States.
						(e)Restriction on
				salesWith respect to a
				transaction involving the issuance of securities described under section 4(6),
				a purchaser may not transfer such securities during the 1-year period beginning
				on the date of purchase, unless such securities are sold to—
							(1)the issuer of such
				securities; or
							(2)an accredited
				investor.
							(f)Construction
							(1)No registration
				as brokerWith respect to a
				transaction described under section 4(6) involving an intermediary, such
				intermediary shall not be required to register as a broker under section
				15(a)(1) of the Securities Exchange Act of 1934 solely by reason of
				participation in such transaction.
							(2)No preclusion of
				other capital raisingNothing in this section or section 4(6)
				shall be construed as preventing an issuer from raising capital through methods
				not described under section
				4(6).
							.
			(c)RulemakingNot later than 180 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall issue
			 such rules as may be necessary to carry out section 4A of the Securities Act of
			 1933. In issuing such rules, the Commission shall consider the costs and
			 benefits of the action.
			(d)DisqualificationNot later than 180 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall by rule
			 or regulation establish disqualification provisions under which an issuer shall
			 not be eligible to utilize the exemption under section 4(6) of the Securities
			 Act of 1933 based on the disciplinary history of the issuer or its
			 predecessors, affiliates, officers, directors, or persons fulfilling similar
			 roles. The Commission shall also establish disqualification provisions under
			 which an intermediary shall not be eligible to act as an intermediary in
			 connection with an offering utilizing the exemption under section 4(6) of the
			 Securities Act of 1933 based on the disciplinary history of the intermediary or
			 its predecessors, affiliates, officers, directors, or persons fulfilling
			 similar roles. Such provisions shall be substantially similar to the
			 disqualification provisions contained in the regulations adopted in accordance
			 with section 926 of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (15 U.S.C.
			 77d note).
			3.Exclusion of
			 crowdfunding investors from shareholder capSection 12(g)(5) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78l(g)(5)) is amended—
			(1)by striking
			 (5) For the purposes and inserting:
				
					(5)Definitions
						(A)In
				generalFor the
				purposes
						;
				and
			(2)by adding at the
			 end the following:
				
					(B)Exclusion for
				persons holding certain securitiesFor purposes of this subsection, securities
				held by persons who purchase such securities in transactions described under
				section 4(6) of the Securities Act of 1933 shall not be deemed to be
				held of
				record.
					.
			4.Preemption of
			 State law
			(a)In
			 generalSection 18(b)(4) of
			 the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is
			 amended—
				(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
				(2)by inserting after
			 subparagraph (B) the following:
					
						(C)section
				4(6);
						.
				(b)Clarification of
			 the preservation of State enforcement authority
				(1)In
			 generalThe amendments made
			 by subsection (a) relate solely to State registration, documentation, and
			 offering requirements, as described under section 18(a) of Securities Act of
			 1933 (15 U.S.C.
			 77r(a)), and shall have no impact or limitation on other State
			 authority to take enforcement action with regard to an issuer, intermediary, or
			 any other person or entity using the exemption from registration provided by
			 section 4(6) of such Act.
				(2)Clarification of
			 State jurisdiction over unlawful conduct of intermediaries, issuers, and
			 custodiansSection 18(c)(1) of the Securities Act of 1933 is
			 amended by striking with respect to fraud or deceit, or unlawful conduct
			 by a broker or dealer, in connection with securities or securities
			 transactions. and inserting the
			 following:
					
						, in connection with securities or
			 securities transactions, with respect to—(A)fraud or deceit;
						(B)unlawful conduct
				by a broker or dealer; and
						(C)with respect to a
				transaction described under section 4(6), unlawful conduct by an intermediary,
				issuer, or
				custodian.
						.
				
	
		
			Passed the House of
			 Representatives November 3, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		November 8, 2011
		Read the second time and placed on the
		  calendar
	
